Dismissed and Opinion Filed January 24, 2019




                                                                    In The
                                            Court of Appeals
                                     Fifth District of Texas at Dallas
                                                         No. 05-18-01291-CV

                                ESTATE OF ALBERT G. HILL, JR., DECEASED

                                        On Appeal from the Probate Court No. 2
                                                 Dallas County, Texas
                                         Trial Court Cause No. PR-17-04117-2

                                           MEMORANDUM OPINION
                                       Before Justices Myers, Molberg, and Osborne
                                                Opinion by Justice Myers

           Before the Court is appellant’s motion to dismiss appeal. 1 Pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                                           /Lana Myers/
                                                                           LANA MYERS
181291F.P05                                                                JUSTICE




     1
       In the motion, appellant states “he reserves the right” to move to reinstate this appeal should a certain circumstance arise. Any such motion
must be filed in accordance with Texas Rule of Appellate Procedure 49.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ESTATE OF ALBERT G. HILL, JR.,                    On Appeal from the Probate Court No. 2,
 DECEASED                                          Dallas County, Texas
                                                   Trial Court Cause No. PR-17-04117-2.
 No. 05-18-01291-CV                                Opinion delivered by Justice Myers,
                                                   Justices Molberg and Osborne participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER appellees Tyree B. Miller and Margaret Kehiler recover their costs, if any, of
this appeal from appellant Albert G. Hill, III.


Judgment entered this 24th day of January 2019.




                                             –2–